20170302756DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
 This office action is responsive to amendment filed on November 23, 2021. Claims 1, 3, 7, and 9-11 have been amended. Claims 14 and 15 have been canceled. Claims 16-19 have been newly added. Claims 1-13 and 16-19 remain pending in the application.

The previous claims 14 and 15 rejection under 35 USC § 101 has been withdrawn due to claim cancelation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chou et al. (US. Pub. No. 2017/0302756 A1, hereinafter Chou).
Regarding claim 11.  
               Chou teaches  a method for providing cloud connectivity to a network of communicatively interconnected network nodes (Chou teaches in fig. 1 and ¶ [0030] provides internet connection 112 of Fig. 1 which is equivalent to “cloud connectivity” and further teaches in [0031] that each connectivity between the source gateway 108 of Fig. 1, the target gateway 110 of fig. 1 and multiple sensor nodes 106 of fig. 1 which are part of the sensor network 102 of Fig. 1), said method comprising: exchanging messages between said network nodes and a gateway backend function through a plurality of gateway frontend devices deployed in said network (Chou teaches in ¶ [0035] delivering sensor data “message”, generated by the sensor network 102 of fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 which indicates “a backend function” and further teaches in ¶ [0026] that the source gateway 108 which includes gateway computers such as, a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a mobile device which are equivalent to “a plurality of frontend devices” communicates with sensor network 102 of fig.1 which includes sensor nodes 106 of Fig.1), and processing said messages, by said gateway backend function, for exchange thereof with a cloud (Chou teaches in ¶ [0031] the source gateway 108 which accumulates data readings from various devices (which are equivalent to “plurality of frontend devices”) and further the source gateway 108 processing the accumulated data readings at the root of the sensor network's 102 network tree. The sensor network 102 may include multiple aggregation points for redundancy and further teaches in ¶ [0032] how the 
Regarding claim 12. 
           Chou teaches wherein said processing of said messages comprises communication protocol processing (Chou teaches in ¶ [0032] the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102. Like the source gateway 108, the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network).
Regarding claim 13. 
             Chou teaches wherein part of said protocol processing is performed in a gateway frontend devic (Chou teaches in ¶ [0032] like the source gateway 108 the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in ¶ [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai et al. (US. Pub. No. 2010/0146328 A1, hereinafter Yochai).
Regarding claim 1.
a gateway, arranged for providing cloud connectivity to a network of communicatively interconnected network nodes(Chou teaches in Fig. 1 and [0031] each connectivity between the source gateway 108 of Fig. 1, the target gateway 110 of fig. 1 and multiple sensor nodes 106 of fig. 1 which are part of the sensor network 102 of fig. 1 and further teaches in ¶ [0030] that the connectivity performed via internet connection 112 of fig. 1 which is equivalent to “cloud connectivity”), said gateway comprising: a backend function (the Examiner has interpreted “ a backend function” as “downlink messages from the common backend function may be transmitted to one or several of the physical frontend devices for submission or injection into the network of communicatively interconnected network nodes” per Applicant’s disclosure ¶ [0030] and thus, Chou teaches in ¶ [0035] delivering sensor data “message”, generated by the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function”); 
             a plurality of frontend devices, for deployment in said network, wherein said frontend devices are communicatively connected to said backend function, each frontend device comprises a transceiver for exchanging messages between a network node and said backend function (the Examiner has interpreted the term “transceiver” based on ordinary and customary meaning as such transmit and receive messages based on communications, for example, transmits and receives analog or digital signals, either wired or wireless and thus, Chou teaches in ¶ [0026] that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a mobile device and further teaches in ¶ sensor data “message”, generated by the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function”), and said backend function is common to said plurality of frontend devices and configured for processing of said messages for exchange thereof with a cloud.
 (Chou teaches in ¶ [0031] the source gateway 108 which accumulate data readings from various devices which are equivalent to “plurality of frontend devices” may in the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, and repeat or route that data to another network. The source gateway 108 may be at the root of the sensor network's 102 network tree. The sensor network 102 may include multiple aggregation points for redundancy and also teaches in ¶ [0026] one or both of the source gateway 108 or the target gateway 110 may be embodied as a gateway computer. The gateway computer(s) may be, for example, a server computer, and further teaches in ¶ [0032] target gateway 110 may preferably receive network traffic from, for example, local networks and repeat or reroute that network traffic to, for example, the internet 112 “cloud” network. Alternatively, the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102, further teaches in ¶ [0109] to indicates that end users exchanging messages through a cloud computing infrastructure. Cloud computing generally refers to the provision of scalable computing resources as a service over a network), but Chou does not explicitly teach wherein the backend function is arranged in at least one server of a plurality of operatively connected servers. 
            However, Yochai teaches that the backend function is arranged in at least one server of a plurality of operatively connected servers (Yochai teaches in ¶ [0013] a storage control grid operatively connected to the plurality of disk units which comprises a plurality of data servers, and further teaches 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yochai by including individual servers and a storage control grid that is operatively connected to a plurality of data servers ([0013] and [0067]) into the teachings of Chou invention. One would have been motivated to do so in order to deploy the data and information between frontend devices to perform different functions in efficient manner by connecting an alternate server in the event of server failure and thus helps to improve the robustness, flexibility of connection, sharing the resources by distributing the message to different servers without additional cost and further improves user experience to access information easily. 
Regarding claim 2. 
         Chou teaches wherein said processing of said messages for exchange thereof with the cloud comprises communication protocol processing (Chou teaches in ¶ [0032] the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102. Like the source gateway 108, the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network).
Regarding claim 4.  
wherein a frontend device is arranged for performing part of said protocol processing (Chou teaches in ¶ [0032] like the source gateway 108 the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in ¶ [0026]).
Regarding claim 5. 
          Chou teaches wherein said backend function is arranged for avoiding processing of duplicated messages received from said frontend device (Chou teaches in ¶ [0035] the process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function” and further teaches in ¶ [0074] send only changes in the heartrate to eliminate unnecessary communication thereby eliminating the delivery of redundant information).
Regarding claim 6. 
         Chou teaches wherein said backend function is arranged for exchanging uplink and downlink messages between a network nod (Chou teaches in ¶ [0026] the aggregation point 108 of the wireless sensor network 102 may be referred to as a source gateway 108 which includes various frontend devices, and the gateway 110 of the remote network 104 may be referred to as a target gateway 110, where, in general, data is sent or communicated from the source to the target and further teaches in ¶ [0031] the source gateway 108, or base station, may be a specialized node that self-organizes into a sensor network backbone. The source gateway 108 may accumulate data readings from various devices in the sensor network 102, and repeat or route that data to another network).
Regarding claim 9. 
wherein one or more different instances of a network stack are implemented by said backend function and are shared between different frontend devices, wherein said instances belong to a same or different networks (Chou teaches in ¶ [0030] that he source gateway 108 which includes various frontend devices, and the target gateway 110 may represent a network node for interfacing with another network that uses a different protocol which are “one or more different instances of a network stack” and further teaches in ¶ [0031] that the source gateway 108 may serve as a portal to different types of networks, and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in ¶ [0026]).
Regarding claim 10. 
         Chou teaches wherein one or more of said frontend devices connect to said backend function via one of a wireless or a wired data communication link (Chou teaches in ¶ [0032] target gateway 110 may preferably receive network traffic from, for example, local networks and repeat or reroute that network traffic to, for example, the internet 112 “cloud” network. Alternatively, the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102 and further teaches in ¶ [0029] both the sensor network 102 and the remote network 104 may further include wired connections, wireless connections).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai further in view of Oroskar et al. (US. Pat. No. 9,705,803 B1, hereinafter Oroskar).

Regarding claim 3. Chou in view of Yochai teaches the gateway according to claim 2.

wherein said messages are exchanged between the network node and said backend function in the form of protocol data units (PDUs), and said protocol processing comprises adapting said PDUs in accordance with a communication protocol used by the network node.
               However, Oroskar teaches wherein said messages are exchanged between the network node and said backend function in the form of protocol data units (PDUs), and said protocol processing comprises adapting said PDUs in accordance with a communication protocol used by the network node (note that the Examiner has interpreted the term “protocol data units (PDU)” based on ordinary and customary meaning as a single unit of information transmitted among peer entities of a computer network and thus, Oroskar teaches in [Col. 12, lines 34-43] that the program instructions can include PDU module 533 and QCI module 534. PDU module 533 provides wireless access from wireless access node 500 for one or more wireless devices using an initial protocol data unit (PDU) size for at least a portion of the wireless access, receives wireless transmission metrics transferred by a second wireless access node and establishes a new PDU size for the portion of the wireless access at wireless access node 500 based at least on the wireless transmission metrics).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaches of Yochai by including individual servers and a storage control grid that is operatively connected to a plurality of data servers ([0013] and [0048]) into the teachings of Chou invention. One would have been motivated to do so in order to deploy the data and information between frontend devices to perform different functions in efficient manner by connecting an alternate server in the event of server failure and thus helps to improve the robustness, flexibility of connection, sharing the resources by distributing the message to different servers without additional cost and further improves user experience to access information easily. 

  Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai further in view of Karandikar et al. (US. Pub. No. 2017/0034048 A1, hereinafter Karandikar).

Regarding claim 7. Chou in view of Yochai teaches the gateway according to claim1.
              Chou in view of Yochai does not explicitly teach wherein a common network address is allocated to said gateway, for exchanging said messages between the network node and said gateway using said network address. 
               However, Karandikar teaches wherein a common network address is allocated to said gateway, for exchanging said messages between the network node and said gateway using said network address (Karandikar teaches in ¶ [0023] a same node, a same computing platform, a same Internet protocol (IP) address, a same Diameter connection, a same Diameter realm, or a same network. For example, peer groups 114-118 may include network nodes, such as mobility management entities (MMEs), packet “message” gateway (PGWs), and/or CSCFs, grouped based on common functionality, a common IP address).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Karandikar by including the system of using network operator to assign a group of IP address ([0023]) into the teachings of Chou in view of Yochai invention. One would have been motivated to do so in order to minimize the cost for the ISP (internet service provider) services and further in order to decrease the address conflicts while exchanging the messages. 
Regarding claim 8.  
            Karandikar further teaches wherein said common network address is one of a unicast address or a network address available for subscription (note that in order to assign IP address, the address should be available and thus, Karandikar teaches in ¶ [0024] assigned by a network operator or using predetermined criteria provided by the network operator. For example, a network operator may assign 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Karandikar by including the system of using network operator to assign a group of IP address ([0024]) into the teachings of Chou in view of Yochai invention. One would have been motivated to do so in order to well-establish different protocols and easy to deploy trusted applications such as http, smtp, ftp and telnet all use the unicast standard and employ the TCP transport protocol in an efficient manner.  

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai further in view of Dahod et al. (US. Pub. No. 2014/0226481 A1, hereinafter Dahod).

Regarding claim 16. Chou in view of Yochai teaches the gateway according to claim 1.
           Chou in view of Yochai does not explicitly teach wherein exchanging the messages comprises: the frontend devices receiving uplink (UL) data packet; and the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet.  
          However, Dahod teaches wherein exchanging the messages comprises: the frontend devices receiving uplink (UL) data packet (Dahod teaches in ¶ [0052] there exist two categories of component carriers: a primary component carrier, main carrier in any group; there are a primary downlink carrier and an associated uplink primary component carrier, and a secondary component carrier (there are one 
         the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet (Dahod teaches in ¶ [0052] there exist two categories of component carriers: a primary component carrier, main carrier in any group; there are a primary downlink carrier and an associated uplink primary component carrier, and a secondary component carrier (there are one or more secondary component carriers (i.e., the frontend devices) and teaches ¶ [0122] so that data to be forwarded does not gate the first few packets of data sent toward the EPC in the UL, it is important that the data forwarding is carried out in a timely manner to avoid data flow from being interrupted with subsequent packets and further teaches in ¶ [0062] packet inspection can inspect an IP header of the data packet in order to determine the source IP address of the data packet).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dahod by including a primary and secondary component which are associated with uplink carrier to inspect IP header ([0052], [0122] and [0062]) into the teachings of Chou in view of Yochai invention. One would have been motivated to do so since the first and the second component are allowed to share functionality associated with layer 2 of LTE radio access network, thus the communication of data packets between user device and core network is coordinated efficiently. Hence, the speed of communication is increased with reduced latency. Since the requirement of multiple transceivers to use within single user equipment is avoided, the installation and maintenance cost of the communication system are reduced.

Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 16 in a method form and is rejected under the same rationale.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai further in view of Okubo et al. (US. Pub. No. 2004/0076158 A1, hereinafter Okubo).

Regarding claim 17. Chou in view of Yochai teaches the gateway according to claim 1.
            Chou in view of Yochai does not explicitly teach wherein the backend function is configured to discard at least one message included in the messages depending on either a gateway unicast address or one or more addresses to which the gateway is subscribed to.  
          However, Okubo teaches wherein the backend function is configured to discard at least one message included in the messages depending on either a gateway unicast address or one or more addresses to which the gateway is subscribed to (Okubo teaches in ¶ [0158] the gateway and packet data exchange apparatus 1, the subscriber packet exchange apparatus 3a stores the visitor response message as a link to the fixed terminal 10 connected with the external packet data network 9 (915), and the gateway and packet data exchange apparatus 1, the subscriber packet exchange apparatus 3a stores the visitor response message as a link to the fixed terminal 10 connected with the external packet data network 9 (915). See also ¶ [0135]-[0136]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okubo by including a gateway and packet and determined the routing destination from the visitor response message, the subscriber packet exchange apparatus 3a encapsulates the data packet "2" with a unicast address ([0158]) into the teachings of Chou in view of Yochai invention. One would have been motivated to do so in order to the subscriber 
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 17 in a method form and is rejected under the same rationale.
Response to Arguments
         Applicant argues that the prior art of record Chou does not disclose the limitation of claim 11 and reproduced the recited paragraphs and Fig.1 and stated that the aggregation point 108 is a single entity. Thus, according to the office’s mapping, Chou does not disclose the claimed “plurality of gateway frontend devices. (Remarks, Page 6).
          In response to the above Applicant’s argument, the Examiner respectfully disagrees. The prior art of record Chou teaches the claimed limitations. In particular, Chou teaches in Fig. 1 shows different gateways and ¶ [0026]. For example, the gateway 108 which includes multiple devices for example, PC, PDA, desktop, a smart devices, mobile devices, and different electronic devices and 110 of Fig. 1 perform similar function as of “plurality of gateway frontend devices” and thus, under broadest reasonable claim interpretation Chou fairly discloses or teaches these two gateways (i.e., 108 and 110 of Fig. 1) which are equivalent to the claimed “plurality of gateway frontend devices.” Therefore, the prior art of record Chou teaches the claimed limitation of claim 11.
        Similarly, the above set forth responses with respect to claim 11 also apply to the independent claim 1 since the Applicant’s arguments (see Applicant’s Remarks Page 7 Section A) is similar to the argument made with respect to independent claim 11.
Dahod et al. (US. Pub. No. 2014/0226481 A1) and Okubo et al. (US. Pub. No. 2004/0076158 A1) to teach the newly add claims 16-19 limitations. (See the above 103 rejection).
         Furthermore, any remaining arguments are addressed by the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455